DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the amendments and remarks received 24 May 2022. Claims 1 - 20 are currently pending. 

Response to Arguments
Applicant's arguments filed 24 May 2022 have been fully considered but they are not persuasive.
On pages 6 - 7 of the remarks the Applicant’s Representative argues that neither Cheng et al. nor Hickman et al. describe “statistically analyzing data comprising three dimensional object definitions of at least a subset of objects of a scene specified in a specification of the scene”. 
The Examiner respectfully disagrees. 
The Examiner asserts that at least Cheng et al. disclose the aforementioned disputed claim limitation, see at least figures 1, 4 and 6 - 8, page 1 paragraph 0009, page 2 paragraphs 0011 and 0015 - 0017, page 3 paragraph 0034, page 4 paragraphs 0039 - 0041, page 5 paragraphs 0044 and 0047, page 6 paragraph 0052, page 7 paragraphs 0055 - 0058, page 8 paragraphs 0065 - 0066 and page 9 paragraphs 0070 - 0072 of Cheng et al. wherein they disclose “accessing a set of semantic elements associated with the video, each of the semantic elements describing one or more of a scene, an action, an actor, and an object depicted in the video” [0009], that the “video search assistant may determine a temporal, spatial, causal, or other relationship between at least two of the semantic elements evidencing the complex event” [0011], that “the illustrative semantic representation module 212 uses one or more concept classifiers 222 to analyze the low-level features and derive therefrom the semantic elements 128, which represent the higher-level concepts or atomic elements including scenes, actions, actors, and objects, as described above. The complex event classification module 214 applies one or more of the event classifiers 224 to the semantic elements 128 to determine the complex events 126 that are likely associated with the detected semantic elements 128” [0047], that “a semantic concept space is defined for each type of semantic element, in which each dimension of the concept space encodes the value of a semantic property” [0055], that they use “the semantic concept space to generate an event representation for each type of semantic element. That is, for each concept type (e.g., action, scene, object, actor, etc.), the method analyzes the concept vectors in the semantic concept space to determine the complex event most likely represented by the semantic elements. For example, a concept space for ‘action’ concepts may include confidence values for a number of different types of atomic actions, some of which tend to be indicators of certain complex events and others that do not. The event representation may be determined in a number of different ways, ranging from counting the occurrences of various concepts to calculating statistical concept confidences, co-occurrences, and co-occurrence strengths of the confidences” [0057] and that “the event representations for each concept type are fused using one or more of the data fusion techniques mentioned above to make a final determination of the complex event classification factoring in all of the concept types” [0058]. 
The Examiner asserts that, as shown herein above and in the cited portions, Cheng et al. disclose that semantic elements, such as actors and objects (three dimensional objects), associated with a video (scene) are associated with a concept space that define one or more semantic properties of the semantic elements (three dimensional object definitions) and that the semantic elements along with their associated concept spaces are statistically analyzed to determine a metric which is then interpreted to infer a complex event classification (contextual characteristic) associated with the video (scene). 
Thus, the Examiner asserts that at least Cheng et al. disclose the aforementioned disputed claim limitation. 
In addition, the Examiner notes that Hickman et al. disclose “receiving a specification of a scene, wherein the specification of the scene comprises specifications of one or more objects comprising the scene from which corresponding objects are rendered” and data defining at least a subset of objects of the scene, wherein the data comprises three dimensional object definitions of the at least subset of objects of the scene specified in the specification of the scene, see at least the abstract, figures 3 - 5, column 1 lines 47 - 51, column 3 lines 11 - 22, column 7 line 15 - column 8 line 11, table 1, column 11 lines 1 - 12 and lines 51 - 63 and column 12 lines 2 - 26 of Hickman et al. wherein they disclose “accessing data associated with a three-dimensional (3D) scene, wherein the data associated with the 3D scene comprises one or more objects of the 3D scene and one or more rendering effects for the one or more objects”, that “a structure of a 3D scene document may define how to render a scene by defining, at a high level, objects within the scene and rendering effects associated with the objects”, that figure 3 “illustrates an example format and structure 300 of a three-dimensional (3D) scene document. The structure 300 includes a list 302 of object portions in a scene constituting one or more objects, a list 304 of libraries, and other attributes 306 of the scene”, that each “given object or portion may include additional information specifying details of the object or portion. For example, object 308 directed to the phone glass also includes information as to geometry information for the phone glass, parameters or attributes of the phone glass, and transforms to apply to position the phone glass in the 3D scene”, that the “transform may include a scale (e.g., one or more values in x, y, and/or z directions), rotation (e.g., an amount of rotation with respect to an axis of the 3D scene), and a translation (e.g., amounts of movement in x, y, and/or z, directions with respect to a position of the 3D scene)” and that “within the 3D scene file, information may define geometric properties of a first portion of a 3D object. In some examples, the geometric properties may be defined with respect to a 3D coordinate system and may specify a transformation (e.g., scaling of dimensions, rotations, translations, etc.). In other examples, the geometric properties may be defined relative to other objects defined in the 3D scene.” 
Therefore, the Examiner asserts that Cheng et al. in view of Hickman et al. disclose the aforementioned disputed claim limitation

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 14 and 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. Publication No. 2013/0282747 A1 in view of Hickman et al. U.S. Patent No. 8,817,021.

-	With regards to claims 1, 19 and 20, Cheng et al. disclose a method, (Cheng et al., Abstract, Figs. 1, 2 & 9, Pg. 3 ¶ 0032, Pg. 4 ¶ 0038, Pg. 6 ¶ 0051) a system, (Cheng et al., Abstract, Figs. 1, 2 & 9, Pg. 1 ¶ 0004, Pg. 3 ¶ 0032, Pg. 5 ¶ 0043, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0078) comprising a processor (Cheng et al., Figs. 1 & 9, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0079) and a memory coupled to the processor and configured to provide the processor with instructions, (Cheng et al., Fig. 9, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0081, Pg. 11 ¶ 0086) and a computer program product stored on a non-transitory computer readable storage medium and comprising instructions (Cheng et al., Figs. 1, 2 & 9, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0081, Pg. 11 ¶ 0086) which when executed cause a computer (Cheng et al., Fig. 9, Pg. 10 ¶ 0076 - Pg. 11 ¶ 0081, Pg. 11 ¶ 0086) to: receive a specification of a scene, wherein the specification of the scene comprises specifications of one or more objects comprising the scene; (Cheng et al., Fig. 1, Pg. 1 ¶ 0004 and 0009, Pg. 2 ¶ 0014, Pg. 3 ¶ 0034 - 0035, Pg. 4 ¶ 0038 - 0040, Pg. 6 ¶ 0049, Pg. 7 ¶ 0054 - 0058, Pg. 8 ¶ 0061 - 0063 and 0065 [“a video search assistant is embodied in one or more machine readable storage media and accessible by a computing system to generate a description of a video to assist with a video search, by accessing a set of semantic elements associated with the video, each of the semantic elements describing one or more of a scene, an action, an actor, and an object depicted in the video” and “receiving data relating to a video that has been classified as depicting a complex event”]) determine a metric associated with the scene by statistically analyzing data defining at least a subset of objects of the scene, (Cheng et al., Figs. 1 & 4, Pg. 1 ¶ 0009, Pg. 2 ¶ 0011, 0014 and 0017 - 0019, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0044 - 0045 and 0047, Pg. 6 ¶ 0049 - Pg. 7 ¶ 0058, Pg. 8 ¶ 0064 - 0066) wherein the statistically analyzed data comprises three dimensional object definitions of the at least subset of objects of the scene specified in the specification of the scene; (Cheng et al., Figs. 1, 4 & 6 - 8, Pg. 1 ¶ 0009, Pg. 2 ¶ 0011 and 0015 - 0017, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0044 and 0047, Pg. 6 ¶ 0052, Pg. 7 ¶ 0054 - 0058, Pg. 8 ¶ 0065 - 0066, Pg. 9 ¶ 0070 - 0072) infer a contextual characteristic associated with the scene by interpreting the determined metric and mapping the determined metric to the contextual characteristic; (Cheng et al., Figs. 3 - 4, Pg. 1 ¶ 0009, Pg. 2 ¶ 0014 - 0015 and 0018, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0040, Pg. 5 ¶ 0043 and 0046 - 0047, Pg. 6 ¶ 0049, Pg. 7 ¶ 0055 - 0058, Pg. 8 ¶ 0063 - 0066) and tag the scene with a tag specifying the inferred contextual characteristic. (Cheng et al., Figs. 3 - 4, Pg. 1 ¶ 0009, Pg. 2 ¶ 0015, Pg. 4 ¶ 0040, Pg. 6 ¶ 0049, Pg. 7 ¶ 0060 - Pg. 8 ¶ 0061, Pg. 8 ¶ 0066 - Pg. 9 ¶ 0070) Cheng et al. fail to disclose explicitly specifications of one or more objects from which corresponding objects are rendered. Pertaining to analogous art, Hickman et al. disclose receiving a specification of a scene, wherein the specification of the scene comprises specifications of one or more objects comprising the scene from which corresponding objects are rendered; (Hickman et al., Abstract, Figs. 1 - 5 & 7, Col. 1 Lines 47 - 63, Col. 3 Lines 11 - 28, Col. 4 Lines 49 - 67, Col. 7 Line 14 - Col. 8 Line 29, Col. 11 Lines 51 - 63, Col. 13 Lines 42 - 57) and data defining at least a subset of objects of the scene, wherein the data comprises three dimensional object definitions of the at least subset of objects of the scene specified in the specification of the scene. (Hickman et al., Figs. 3 - 5, Col. 3 Lines 11 - 22, Col. 7 Line 15 - Col. 8 Line 11, Col. 11 Lines 51 - 63, Col. 12 Lines 2 - 26) Cheng et al. and Hickman et al. are combinable because they are both directed towards image processing and classification applications applicable to facilitating understanding and modeling of a scene. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cheng et al. with the teachings of Hickman et al. This modification would have been prompted in order to enhance the base device of Cheng et al. with the well-known technique Hickman et al. applied to a comparable device. Incorporating specifications of one or more objects from which corresponding objects are rendered into the received specification of the scene, as taught by Hickman et al., would enhance the base device of Cheng et al. by allowing for a rendition of the scene, including potentially modified renditions of the scene, to be generated, presented and analyzed so as to assist in the evaluation and understanding of the scene as well as by permitting for specifications corresponding to synthetic and/or virtual scenes to be rendered and undergo classification in order to increase the number of previously classified videos and corresponding stored video models that are utilized during classification so as to help improve the reliability and accuracy of subsequently produced semantic descriptions of videos. Furthermore, this modification would enhance the base device of Cheng et al. by facilitating additional information to be evaluated when determining contextual characteristics associated with scenes, such as spatial relationships between multiple identified objects in three dimensions and orientations of the multiple identified objects. Moreover, this modification would have been prompted by the teachings and suggestions of Cheng et al. that spatial relationships are a factor in complex event determination and that spatial relationships between or among semantic elements may be determined in a variety of ways, see at least page 2 paragraph 0011 and page 8 paragraphs 0065 - 0066 of Cheng et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that specifications of one or more objects from which corresponding objects are rendered would be included in the received specification of the scene so as to allow for a modeled, and potentially modified, version of the scene to be rendered and presented to users so as to improve the ability of the base device and users of the base device to accurately analyze scenes during the determination of a contextual characteristic associated with the scenes. Therefore, it would have been obvious to combine Cheng et al. with Hickman et al. to obtain the invention as specified in claims 1, 19 and 20. 

-	With regards to claim 2, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on one or more of positions, orientations, dimensions or scale, and center of mass locations of one or more objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0044 - 0045, Pg. 6 ¶ 0049, Pg. 7 ¶ 0054 - 0057, Pg. 8 ¶ 0065) 

-	With regards to claim 3, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on x, y, and z spatial coordinates of one or more objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011, Pg. 5 ¶ 0044 - 0047, Pg. 9 ¶ 0070 - 0071) 

-	With regards to claim 4, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on a number or density of objects comprising the scene. (Cheng et al., Pg. 5 ¶ 0045 - 0047, Pg. 6 ¶ 0049 - 0052, Pg. 7 ¶ 0054 - 0058, Pg. 8 ¶ 0061, 0063 and 0065 - 0066) 

-	With regards to claim 5, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on types or classes of objects comprising the scene. (Cheng et al., Figs. 3 - 4, Pg. 2 ¶ 0011, 0015 and 0018 - 0019, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0040, Pg. 5 ¶ 0047, Pg. 6 ¶ 0049 - 0050, Pg. 6 ¶ 0052 - Pg. 7 ¶ 0057, Pg. 8 ¶ 0063 - 0066) 

-	With regards to claim 6, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on frequencies of occurrences of objects of various classes in the scene. (Cheng et al., Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0040, Pg. 5 ¶ 0044 - 0046, Pg. 6 ¶ 0049 and 0051 - 0052, Pg. 7 ¶ 0054 - 0058) 

-	With regards to claim 7, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on relative spatial relationships and distributions of objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0044 - 0047, Pg. 6 ¶ 0049, Pg. 7 ¶ 0054 - 0058, Pg. 8 ¶ 0063 - 0066) 

-	With regards to claim 8, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on intra-class distances of objects comprising various classes that indicate how close objects of a same class are situated in the scene. (Cheng et al., Pg. 2 ¶ 0011 and 0014 - 0017, Pg. 3 ¶ 0034, Pg. 4 ¶ 0041, Pg. 5 ¶ 0044 - 0046, Pg. 6 ¶ 0049 and 0052, Pg. 7 ¶ 0054 and 0056 - 0058, Pg. 8 ¶ 0065 - 0066) 

-	With regards to claim 9, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on correlations of objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0014 - 0019, Pg. 4 ¶ 0040, Pg. 5 ¶ 0043 - 0047, Pg. 6 ¶ 0049 - 0053, Pg. 7 ¶ 0055 - 0058, Pg. 8 ¶ 0063 - 0066) 

-	With regards to claim 10, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on motions of objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011, Pg. 3 ¶ 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0044 - 0045 and 0047, Pg. 6 ¶ 0049 and 0052, Pg. 7 ¶ 0054 - 0055, Pg. 8 ¶ 0065 - 0066, Pg. 9 ¶ 0069 - 0070) 

-	With regards to claim 11, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the determined metric is based at least in part on time variances of objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011, Pg. 3 ¶ 0034, Pg. 4 ¶ 0040, Pg. 5 ¶ 0044 - 0046, Pg. 6 ¶ 0049, Pg. 7 ¶ 0054 - 0058, Pg. 8 ¶ 0065 - 0066) 

-	With regards to claim 12, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the metric is determined for one or more frames of the scene. (Cheng et al., Pg. 3 ¶ 0035, Pg. 4 ¶ 0040, Pg. 5 ¶ 0046, Pg. 6 ¶ 0050, Pg. 6 ¶ 0053 - Pg. 7 ¶ 0059) 
	
-	With regards to claim 13, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the contextual characteristic provides at least a partial semantic understanding of the scene. (Cheng et al., Abstract, Figs. 1 - 4, Pg. 1 ¶ 0009, Pg. 2 ¶ 0013, Pg. 3 ¶ 0031 - 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0047, Pg. 6 ¶ 0049 - 0051, Pg. 7 ¶ 0055 - 0058, Pg. 8 ¶ 0061 and 0063, Pg. 8 ¶ 0066 - Pg. 9 ¶ 0067) 

-	With regards to claim 14, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the contextual characteristic specifies an action or behavior associated with the scene. (Cheng et al., Figs. 1 & 7, Pg. 1 ¶ 0004 and 0009, Pg. 2 ¶ 0015, Pg. 3 ¶ 0031 and 0034, Pg. 4 ¶ 0039 - 0041, Pg. 5 ¶ 0047, Pg. 6 ¶ 0049 - 0050, Pg. 7 ¶ 0052 - Pg. 8 ¶ 0055, Pg. 7 ¶ 0057 - 0058, Pg. 8 ¶ 0061 and 0063) 

-	With regards to claim 16, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein tagging the scene with the tag comprises tagging one or more objects comprising the scene. (Cheng et al., Pg. 2 ¶ 0011 - 0013 and 0015, Pg. 4 ¶ 0039 - 0041, Pg. 6 ¶ 0049, Pg. 7 ¶ 0060, Pg. 8 ¶ 0063, Pg. 8 ¶ 0066 - Pg. 9 ¶ 0070, Pg. 10 ¶ 0075) 

-	With regards to claim 17, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein tagging the scene with the tag comprises tagging one or more frames of the scene. (Cheng et al., Fig. 3, Pg. 1 ¶ 0009, Pg. 2 ¶ 0015, Pg. 3 ¶ 0035, Pg. 4 ¶ 0040, Pg. 6 ¶ 0049, Pg. 7 ¶ 0058 - 0060, Pg. 8 ¶ 0066 - Pg. 9 ¶ 0070, Pg. 10 ¶ 0075) 

-	With regards to claim 18, Cheng et al. in view of Hickman et al. disclose the method of claim 1, wherein the tag is searchable. (Cheng et al., Abstract, Figs. 1 & 5, Pg. 1 ¶ 0009 - Pg. 2 ¶ 0011, Pg. 3 ¶ 0032 - 0034, Pg. 4 ¶ 0037, Pg. 8 ¶ 0061 and 0066, Pg. 9 ¶ 0071 - Pg. 10 ¶ 0075) 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. U.S. Publication No. 2013/0282747 A1 in view of Hickman et al. U.S. Patent No. 8,817,021 as applied to claim 1 above, and further in view of Wang et al. U.S. Publication No. 2011/0072047 A1.

-	With regards to claim 15, Cheng et al. in view of Hickman et al. disclose the method of claim 1. Cheng et al. fail to disclose explicitly wherein the contextual characteristic is used to determine a type of advertising for the scene. Pertaining to analogous art, Wang et al. disclose wherein the contextual characteristic is used to determine a type of advertising for the scene. (Wang et al., Abstract, Figs. 2 - 3 & 10, Pg. 1 ¶ 0020, Pg. 2 ¶ 0031 - 0033 and 0035 - 0036, Pg. 3 ¶ 0048 - 0049, Pg. 4 ¶ 0056 - 0057, Pg. 6 ¶ 0084, Pg. 7 ¶ 0099 - 0100 [“targeting advertisements based on interests expressed in user images”, “User interests can be identified in many different ways, but one of the most common is to base the identification on the type of web content the user has requested” and “selecting advertisements corresponding to the topic learned”]) Cheng et al. in view of Hickman et al. and Wang et al. are combinable because they are all directed towards image processing and classification applications applicable to facilitating understanding of a scene and, similar to Cheng et al., Wang et al. is also directed towards analyzing multimedia data to automatically determine a semantic and/or conceptual concept of the multimedia data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Cheng et al. in view of Hickman et al. with the teachings of Wang et al. This modification would have been prompted in order to enhance the combined base device of Cheng et al. in view of Hickman et al. with the well-known technique Wang et al. applied to a comparable device. Utilizing the contextual characteristic of the scene to determine an advertisement, as taught by Wang et al., would enhance the combined base device by allowing for it to be utilized in targeted advertising applications so as to help end users generate revenue as well as to provide users with advertisements that are related to the multimedia they are analyzing. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that advertisements would be determined based on the contextual characteristic of a scene so as to generate revenue from the use of the combined base device and/or to provide users with relevant advertisements. Therefore, it would have been obvious to combine Cheng et al. in view of Hickman et al. with Wang et al. to obtain the invention as specified in claim 15. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667